DETAILED ACTION
	This Office Action, based on application 16/968,980 filed 11 August 2020, is filed in response to applicant’s amendment and remarks filed 29 November 2022.  Claims 1-4, 6, 8, and 10-14 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 29 November 2022 in response to the Office Action mailed 29 August 2022, have been fully considered below.
	Claim Objections
	The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection to the claims alleging cited prior art fails to disclose each feature of representative Claim 1 as now presented.  
On Page 7, 3rd ¶, the applicant discusses the teachings of IJDENS including that files are represented as an entry in a file table and embodiments of the reference include configuring a file system of an optical disk, thus the configuration is established at the time of manufacture. The applicant then alleges the reference does not disclose “the configuration that, when the application inputs a generation of a second file using some data in the first file, the kernel writes the entry for the second file to the file table”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claims being limited to an application inputting a generation of a second file with a kernel writing entries to a file table) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the Office maintains the following concerning the IDJENS reference: (1) embodiments are not limited to optical disks, (2) optical disks are limited to being written to at the time of manufacture, and (3) at Col 6, Lines 27-43, IDJENS explicitly states “Such a disc-based video recorder preferably supports some level of user-operated editing capability, where the editing application supported utilizes parts of already-recorded video material”, thus providing evidence that applications may generate the files contrary to applicant’s allegation.  As such, applicant’s remarks regarding the IDJENS reference are not found to be persuasive.
On Page 7, 4th ¶ (continued onto Page 8), the applicant discusses the teachings of the ARMANGAU reference noting the reference teaches a deduplication process of files already prepared, which is independent of a configuration in which the storage area isn’t required from the time of creation to the time of deletion.  In response, the Office maintains whether or not ARMANGAU teaches that the configuration in which a storage area of a derived file is or is not required from the time of creation to deletion is irrelevant since (1) the reference is not relied upon for teaching the generation of the derived file, and (2) the claims aren’t limited to requiring the derived file from first being generated then deduplicated.  Regardless, the Office notes the ARMANGAU reference is a secondary reference relied upon for teaching reference counters for blocks that maintain a count of the number of files that reference or use a particular block (analogous to applicant’s claimed ‘usage state information’).   The Office maintains the teaching is relevant to both the primary reference and the claimed subject matter as all three inventions are directed to deduplication or portions of data shared among files.
The Office maintains the prior art rejection to Claim 11 and claims dependent on Claims 1 and 11 for similar reasons presented above in conjunction with the traversal of Claim 1.  The Office further maintains the previously cited references disclose the new limitations of the independent claims for reasons set forth in the updated rejection of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS submitted on 3 November 2022 is a duplicate filing of the IDS submitted on 31 October 2022 and thus being returned as being not considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IJDENS et al (US Patent 6,934,700) in further view of LYON (US Patent 9,865,302) and ARMANGAU et al (US Patent 8,032,498).

With respect to Claims 1 and 11, IDJENS discloses a control method/electronic apparatus, comprising: 
storing data of a first image content file in a data area of a storage unit in units corresponding to blocks (Col 2, Lines 31-35 – a storage device comprising a first area {‘data area’} subdivided into segments {‘units of block’} for the recording of sequential data {‘storing data’}, portions of which when read in a predetermined sequence comprise a data file {‘first file’}; Fig 2, entry 40; Col 4, Lines 63-65 – each file on the disc is represented by an entry 40 in a file table; Col 1, Line 35 – embodiments are directed to digital recordings of AV material {analogous to ‘image content’}); 
in response to the user input selecting the partial section being received via the UI, instructing a generation of a second image content file corresponding to the partial section (Col 4, Lines 23-41 – an interface {analogous to ‘UI’} for accessing optical disc 10 via physical means and an internal set of protocols; Col 2, Line 54 through Col 3, Line 16 – allocation extent entries may be created and/or updated in an allocation space table {analogous to ‘generation of a second image content file’}, with each allocation extent identifying storage start and/or end points {analogous to ‘the partial section’}; Abstract – files are represented by allocation extents);
in response to the generation instruction of the second image content file, storing file information of the second image content file indicating a location of a first block among the blocks corresponding to the partial section of the first image content file (Fig 3, entry 46 {‘file information of a second file’}; Col 5, Lines 1-7 – entry 40 {‘first file’} corresponds to linear storage 1.1, 1.2, … 1.n; Col 5, Lines 28-37 – the second file entry 46 corresponds to linear storage 2.1, 2.2 with re-use of the stored data where portions of 1.2 and 2.1 overlap); 
in response to an execution instruction of the second image content file, reading data of the first block at a location at which the file information of the second image content file stored in the information area is indicated (Col 2, Lines 31-59 – the second area {‘information area’} comprises a list of allocation extents {‘file information of the second file’}, with each extent identifying a start and end of a contiguous part of the first area {‘a location’}; Col 4, Lines 59-63 – a playable object is replayed {‘reading data’} in the correct sequence of fragments of data in order to recreate the data file).
IJDENS may not explicitly disclose displaying a user interface (UI) configured to receive a user input to select a partial section from a first point to a second point among a whole playback section of the first image content file; in response to the generation instruction of the second image content file, updating usage state information indicating a usage state of the first block by one or more image content files in an information area of the storage unit; in response to deletion instruction of the first image content file while the second image content file is maintained, deleting file information of the first image content file designating addresses of blocks of the first image content file including the first block from the information area, updating the usage state information stored in the information area regarding a usage state of the blocks of the first image content file   and allowing data of other files to be stored in a second block other than the first block among the blocks of the first image content file according to the updated usage state information; and in response to a deletion instruction of the second image content file while the first image content file is maintained, deleting the file information of the second image content file from the information area and updating the usage state information to indicate that the first block is not used by the second image content file.
However, LYON discloses displaying a user interface (UI) configured to receive a user input to select a partial section from a first point to a second point among a whole playback section of the first image content file (Col 2, Lines 24-45 – a graphical user interface may be provided to facilitate virtual editing of a video file including the ability for a user to specify start and stop points within a video file to create a virtual clip of a video file).
IDJENS and LYON are analogous art because they are from the same field of endeavor of data storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IDJENS and LYON before him or her, to modify the interface of IDJENS to include a GUI as taught by LYON.  A motivation for doing so would have been to provide an ease of use to a user by representing data by symbols and provide a visual representation of data.  Therefore, it would have been obvious to combine IDJENS and LYON to obtain the invention as specified in the instant claims.
IDJENS and LYON may not explicitly disclose in response to the generation instruction of the second image content file, updating usage state information indicating a usage state of the first block by one or more image content files in an information area of the storage unit; and in response to deletion instruction of the first image content file while the second image content file is maintained, deleting file information of the first image content file designating addresses of blocks of the first image content file including the first block from the information area, updating the usage state information stored in the information area regarding a usage state of the blocks of the first image content file   and allowing data of other files to be stored in a second block other than the first block among the blocks of the first image content file according to the updated usage state information; and in response to a deletion instruction of the second image content file while the first image content file is maintained, deleting the file information of the second image content file from the information area and updating the usage state information to indicate that the first block is not used by the second image content file.
However, ARMANGAU discloses in response to the generation instruction of the second image content file, updating usage state information indicating a usage state of the first block by one or more image content files in an information area of the storage unit (Col 1, Lines 46-61 – a reference counter for a data block is incremented when the data block is found to be a de-duplicated copy of new data written to the file system); and in response to deletion instruction of the first image content file while the second image content file is maintained, deleting file information of the first image content file designating addresses of blocks of the first image content file including the first block from the information area (Fig 5 to Fig 6; Col 9, Lines 28-39 – when a first snapshot copy is deleted, the first snapshot copy inode {analogous to the claimed ‘file information of the first image content file designating addresses of blocks of the first image content file’ and further analogous to IDJEN’s ‘entry’} is deallocated), updating the usage state information stored in the information area regarding a usage state of the blocks of the first image content file   (Col 1, Lines 66-67 – when a file is deleted, the reference counter is decremented) and allowing data of other files to be stored in a second block other than the first block among the blocks of the first image content file according to the updated usage state information (Col 1, Line 67 through Col 2, Line 5 – when the reference counter is zero, the storage of the block is deallocated and put on the free block list in order to become available for receiving new data); and in response to a deletion instruction of the second image content file while the first image content file is maintained, deleting the file information of the second image content file from the information area (Fig 5 to Fig 6; Col 9, Lines 28-39 – when a first snapshot copy is deleted, the first snapshot copy inode {analogous to the claimed ‘file information of the second image content file’ and further analogous to IDJEN’s ‘entry’} is deallocated) and updating the usage state information to indicate that the first block is not used by the second image content file (Col 1, Lines 66-67 – when a file is deleted, the reference counter is decremented).
IDJENS, LYON, and ARMANGAU are analogous art because they are from the same field of endeavor of data storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IDJENS, LYON, and ARMANGAU before him or her, to modify the storage file structures of the combination of IDJENS and LYON to include reference counters as taught by ARMANGAU.  A motivation for doing so would have been to enable garbage collection of data blocks in a file system where data is shared between files (Col 1, Line 46 through Col 2, Line 5).  Therefore, it would have been obvious to combine IDJENS, LYON, and ARMANGAU to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 12, the combination of IDJENS, LYON, and ARMANGAU disclose the method/apparatus of each respective parent claim.
ARMANGAU further discloses wherein the usage information regarding the usage state of the blocks of the first image content file includes count information that is assigned to the blocks and indicates a number of files using each of the blocks (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block).  

With respect to Claims 3 and 13, the combination of IDJENS, LYON, and ARMANGAU disclose the method/apparatus of each respective parent claim.
ARMANGAU further discloses in response to a change in the number of files using respective blocks among the blocks, increasing or decreasing the count information of the respective blocks among the blocks (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block).  

With respect to Claims 4 and 14, the combination of IDJENS, LYON, and ARMANGAU disclose the method/apparatus of each respective parent claim.
ARMANGAU further discloses maintaining data of respective blocks among the blocks when the count information of the respective blocks among the blocks is equal to or greater than a preset value; and allowing the data of the other files to be stored without maintaining the data of any of the respective blocks among the blocks when the count information of the respective blocks among the blocks is less than the preset value (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block; when a reference counter is decremented to zero, the storage of the corresponding data block is de-allocated by putting the data block on a free block list so that the storage of the data block becomes available for allocation for receiving new data).  

With respect to Claim 6, the combination of IDJENS, LYON, and ARMANGAU disclose the electronic apparatus of claim 1.
ARMANGAU further discloses wherein the processor is configured to update the usage information indicating the usage state of the first block to indicate that the first image content block is not used by the first image content file but is used by the second image content file in response to the deletion instruction of the first image content file (Col 1, Lines 66-67 – when a file is deleted, the reference counter for each data block of the file is decremented).  

With respect to Claim 8, the combination of IDJENS, LYON, and ARMANGAU disclose the electronic apparatus of claim 1.
LYON further discloses wherein the processor is configured to determine a location of the first block used by the second image content file based on file information of the first image content file received through the UI and information on a start point and a playback time of the second image content file in the whole playback section of the first image content file (Col 2, Lines 24-45 – a graphical user interface may be provided to facilitate virtual editing of a video file including the ability for a user to specify start and stop points within a video file to create a virtual clip of a video file).

With respect to Claim 10, the combination of IDJENS, LYON, and ARMANGAU disclose the electronic apparatus of claim 1.
ARMANGAU further discloses wherein the processor is configured to block the data of the other files from being stored in a block storing header information of the first image content file and a block storing payload data of the first image content file which is usable by the second image content file among the blocks in which the data of the first image content file is stored, in response to the deletion instruction of the first image content file  (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block; when a reference counter is decremented to zero, the storage of the corresponding data block is de-allocated by putting the data block on a free block list so that the storage of the data block becomes available for allocation for receiving new data). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137